By the Court, on petition for rehearing.
Upon the argument of the cause the question presented by counsel was understood to be one of law alone—any possible issue of fact being expressly waived—and the decision of the Court was of course confined to the mere question of law involved. It is too late now to suggest, upon petition for rehearing, that, after all, there are questions of fact which the petitioner desires to have determined, and upon which he might have relied, had he chosen to do so.
Rehearing denied.